18-1715
     Lin v. Barr
                                                                         BIA
                                                                   Loprest, IJ
                                                                 A205 440 977
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of August, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   BAOGUI LIN,
14            Petitioner,
15
16                 v.                                  18-1715
17                                                     NAC
18   WILLIAM P. BARR,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:               Yevgeny Samokhleb, New York, NY.
24
25   FOR RESPONDENT:               Joseph H. Hunt, Assistant Attorney
26                                 General; Holly M. Smith, Senior
27                                 Litigation Counsel; Christin M.
28                                 Whitacre, Trial Attorney, Office
29                                 of Immigration Litigation, United
 1                                States Department of Justice,
 2                                Washington, DC.

 3       UPON DUE CONSIDERATION of this petition for review of a

 4   Board of Immigration Appeals (“BIA”) decision, it is hereby

 5   ORDERED, ADJUDGED, AND DECREED that the petition for review

 6   is DENIED.

 7       Petitioner   Baogui Lin,      a native and citizen of        the

 8   People’s Republic of China, seeks review of a May 21, 2018

 9   decision of the BIA affirming a July 25, 2017 decision of an

10   Immigration   Judge   (“IJ”)    denying   Lin’s   application    for

11   asylum,   withholding   of     removal,   and   relief   under   the

12   Convention Against Torture (“CAT”).       In re Baogui Lin, No. A

13   205 440 977 (B.I.A. May 21, 2018), aff’g No. A 205 440 977

14   (Immig. Ct. N.Y. City Jul. 25, 2017).      We assume the parties’

15   familiarity with the underlying facts and procedural history.

16       Under the circumstances of this case, we have reviewed

17   the IJ’s decision as modified by the BIA.         See Xue Hong Yang

18   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

19   Because the BIA assumed credibility, we assume credibility as

20   to past events and as to Lin’s subjective fear of future harm.

21   See Yan Chen v. Gonzales, 417 F.3d 268, 271-72 (2d Cir. 2005).

22   The applicable standards of review are well established.         See

23   8 U.S.C. § 1252(b)(4)(B); Y.C. v. Holder, 741 F.3d 324, 332

                                       2
 1   (2d Cir. 2013).

 2        Absent      past   persecution,        an    alien     may   establish

 3   eligibility for asylum by demonstrating a well-founded fear

 4   of    future       persecution.            8 C.F.R.       § 1208.13(b)(2);

 5   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

 6   To   do   so,    an   applicant     must   show    either    a    reasonable

 7   possibility that he would be singled out for persecution or

 8   that the country of removal has a pattern or practice of

 9   persecuting       similarly   situated      individuals.          8   C.F.R.

10   § 1208.13(b)(2)(iii); see In re A-M-, 23 I. & N. Dec. 737,

11   741 (BIA 2005) (pattern or practice of persecution is the

12   “systemic or pervasive” persecution of a group).                      “[T]o

13   establish       eligibility   for     relief      based   exclusively    on

14   activities undertaken after his arrival in the United States,

15   an alien must make some showing that authorities in his

16   country of nationality are (1) aware of his activities or (2)

17   likely to become aware of his activities.”                  Hongsheng Leng

18   v. Mukasey, 528 F.3d 135, 137 (2d Cir. 2008).

19        As evidence that Chinese authorities are aware of his

20   religious activities in the United States, Lin provided his

21   own statement and testimony, the statement and testimony of

22   a friend in the United States who claimed to have been

23   visiting his parents’ home in China when police raided it,
                                           3
 1   and unsworn letters from his cousin and father in China

 2   stating that the Chinese authorities knew he had sent a Bible

 3   from the United States.      Lin was not able to give specific,

 4   detailed testimony about Chinese police arresting his cousin.

 5   He testified that she had moved away from his home province,

 6   that he has not spoken to her in many years, and that he does

 7   not know whether she still practices Christianity.              He did

 8   not know how many times police had come to his parents’ home,

 9   because he has never asked his parents about it.         His witness,

10   who testified that she had been visiting Lin’s parents in

11   China when people came to the home looking to arrest Lin, did

12   not know who the individuals were or how long they stayed.

13   She admitted she never had contact with Lin when they both

14   lived in China, does not have his contact information here in

15   the United States, and does not know the name of Lin’s parents

16   or siblings she visited in China.             The agency reasonably

17   determined that, even assuming credibility, Lin’s testimony

18   and statement, and that of his witness, did not provide

19   specific   evidence   that    the       Chinese   authorities   remain

20   interested in Lin and his practice of Christianity.

21       As for the unsworn letters from Lin’s cousin and father

22   in China, we defer to the agency’s decision to afford them

23   little weight.   See Y.C., 741 F.3d at 334; see also Hongsheng
                                         4
 1   Leng, 528 F.3d at 143.       Further, Lin did not corroborate his

 2   assertion    that   authorities    are    aware     of   his    religious

 3   practice, and thus the agency did not err in finding that

 4   assertion speculative.       See Y.C., 741 F.3d at 334; see also

 5   Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005)

 6   (“In the absence of solid support in the record . . . [an

 7   applicant’s] fear is speculative at best.”).

 8         The agency also reasonably concluded that the evidence

 9   and country conditions did not support Lin’s claim that there

10   is a pattern or practice of persecuting similarly situated

11   Christians in China.         Lin testified that he practices his

12   religion    by   attending    church,    spending    time      with   other

13   followers, and reading the Bible.           The State Department’s

14   2015 International Religious Freedom Report states that there

15   are   approximately    45     million    Christians      practicing      in

16   unregistered churches in China and that authorities in some

17   areas allow unregistered churches to hold services “provided

18   they remained small in scale,” although authorities in other

19   areas target and close such churches.             See Rep. at 3, 14. 1

20   It further reports that China’s State Administration for

21   Religious Affairs policy provides that “family and friends


     1The report is available at https://2009-
     2017.state.gov/documents/organization/256309.pdf.
                                        5
 1   have the right to meet at home for worship, including prayer

 2   and Bible study, without registering with the government.”

 3 Id.   at   6.          The    country     conditions     evidence     therefore

 4   indicates       that    the     religious      activities      Lin   intends   to

 5   partake in are tolerated, at least in some areas.                     Moreover,

 6   Lin testified he does not know where the underground churches

 7   are in China or what area he would go to, that his parents

 8   continue to read the Bible at home and have not been harmed

9    in Fujian province, and that his cousin may still practice

10   Christianity in Sichuan Province.                   Also, Lin testified that

11   he was not aware of specific instances of persecution of

12   Christians returning to China.

13         Given     the     large    number       of   Christians   practicing      in

14   unregistered churches and the fact that the restrictions on

15   their activities varied by region, the agency did not err in

16   determining that Lin failed to demonstrate the systemic or

17   pervasive persecution of similarly situated Christians.                        See

18   8 C.F.R. § 1208.13(b)(2)(iii); see also Santoso v. Holder,

19   580 F.3d 110, 112 & n.1 (2d Cir. 2009) (upholding denial of

20   pattern    or    practice       claim   where       evidence    reflected   that

21   violence was not nationwide and that Catholics in many parts

22   of Indonesia were free to practice their faith); Jian Hui

23   Shao v. Mukasey, 546 F.3d 138, 149, 169–70 (2d Cir. 2008)
                                               6
 1   (finding   no   error   in   the    agency’s   requirement    that   an

 2   applicant demonstrate a well-founded fear of persecution

 3   specific to his or her local area of China when persecutory

 4   acts vary according to locality).          Accordingly, the agency

 5   did not err in finding that Lin failed to satisfy his burden

 6   of proving a well-founded fear of future persecution.           See 8

 7   C.F.R. § 1208.13(b)(2).      Because the agency reasonably found

 8   that Lin failed to demonstrate the well-founded fear of

 9   persecution needed for asylum, he “necessarily” failed to

10   meet the higher standards for withholding of removal and CAT

11   relief.    Lecaj v. Holder, 616 F.3d 111, 119–20 (2d Cir. 2010).

12       For the foregoing reasons, the petition for review is

13   DENIED.    All pending motions and applications are DENIED and

14   stays VACATED.

15                                      FOR THE COURT:
16                                      Catherine O’Hagan Wolfe,
17                                      Clerk of Court




                                         7